             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 1 of 21



 1
     Joy Bertrand, Esq.
 2   PO Box 2734
     Scottsdale, Arizona 85252-2734
 3   Telephone: 602-374-5321
     Fax: 480-361-4694
 4   joyous@mailbag.com
     www.joybertrandlaw.com
 5   Arizona State Bar No. 024181

 6   ATTORNEY FOR: DEFENDANT

 7                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 8

 9   United States,
10
           Plaintiff,                           Case No. CR-18-422-SMB

11
             v.                                     DEFENDANTS’ MOTION TO
12                                                  ENFORCE THE COURT’S MAY 7,
     Joye Vaught,                                   2021 ORDERS
13
           Defendant.
14

15

16
             NOW COME the Defendants, by their attorneys of record, to ask the Court
17

18   to enforce its May 7, 2021 Orders precluding evidence of crimes committed by
19
     third-parties.1 The Defendants further submit the following:
20

21

22

23

24

25

26

27

28

29
     1   ECF Docs. 1555 and 1556.


                                           Page 1
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 2 of 21



 1                                    INTRODUCTION
 2
             Today’s Arizona Republic contains an article about the trial starting
 3

 4   tomorrow. Much of the article, which appears to have been fed to the reporter
 5
     by a representative/s of the Government, focusses on the June 2012 murder of
 6

 7   Crystal MacMartin.2
 8
             This fundamental questions in this prosecution is, “Did the Defendants
 9

10
     specifically intend to facilitate business enterprises involved in prostitution in

11
     violation of state law through the publishing of fifty third-party
12
     advertisements?” Nearly four months ago, this Court ruled:
13

14           Generally, the Court agrees that the crimes of third parties are only
15           relevant to the extent that they gave Defendants’ notice that prostitutes
             were advertising on Backpage.com. However, the specific details of
16
             crimes committed by third parties are irrelevant to whether Defendants
17           violated the Travel Act, and in most instances, evidence of such third-party
             crimes is likely improper. But without reference to specific contexts where
18
             the Government intends to introduce such evidence, the Court will not
19           categorically conclude that all evidence of crimes committed by third
20           parties is inadmissible. If the Government attempts to introduce such
             evidence at trial, it will only be admitted to the extent that it gave
21
             Defendants notice that prostitutes were utilizing Backpage.com, and the
22           Government will not be allowed to introduce evidence showing the details
23
             of the crimes. As to the evidence of third-party murders, as the Court
             mentioned above, the Court will address those arguments in a separate
24
             order.3
25

26   2 Richard Ruelas, “Backpage Trial Set to Begin: Former New Times Execs
27   Charged with Aiding Prostitution,” Arizona Republic, August 30, 2021. A PDF
     copy of the article accompanies this Motion as Exhibit 1.
28

29
     3   ECF Doc. 1156 at 5.


                                               Page 2
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 3 of 21



 1

 2           With regard to murders committed by third parties, this Court ruled:

             . . . While evidence showing notice to Defendants that prostitutes were
 3

 4           using its website is relevant and the evidence has some probative value,
 5
             the potential prejudice against Defendants from the introduction of the
             evidence regarding the murders is quite high. If evidence of the details of
 6
             the murders were introduced, it is likely to inflame the passions of the
 7           jurors against the Defendants or create confusion that Defendants are
             responsible for the murders. Where the probative value of evidence is low
 8
             and the potential prejudicial effect of evidence is high, courts should
 9           typically exclude evidence . . . Thus, clearly facts and details regarding the
10           murders themselves should not be admitted.

11
             Further, as Defendants correctly point out, the Government has failed to
12           explain how or through whom it seeks to introduce the evidence or the
13
             intended scope of the evidence it seeks admitted. For example, will the
             Government call the next of kin of the victims to testify regarding their
14           prostitution, use of Backpage.com, and murder? Is the Government
15           simply seeking to admit the internal spreadsheet used by Backpage to
             track news stories? Without further information concerning what specific
16
             evidence the Government intends to introduce and how it intends to
17           introduce it, the Court cannot find that the Government’s intended
18
             evidence is admissible. Thus, the Court will not make a specific finding on
             the admissibility or exclusion of the evidence at this time and will wait
19
             until trial to rule on specific objections or motions in limine. However, the
20           Court can rule now that the Government will not be allowed to introduce
             evidence regarding the specific details of the murders themselves.4
21

22           Despite the Court’s rulings, in its latest witness list, the Government’s still
23
     appears to insist on calling witnesses to testify about the exact material this Court
24

25   precluded. Because the Government may plan to discuss one or both of these
26

27

28

29
     4   ECF Doc. 1155 at 5-6 (internal cite omitted).


                                               Page 3
           Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 4 of 21



 1   murder prosecutions in its opening statement, the Defendants bring their motion
 2
     to preclude evidence of either murder prosecution before the trial begins.
 3

 4         The Defendants present two instances of third party crimes that the
 5
     Government appears to intend to call, despite the Court’s clear rulings. These
 6

 7   two cases encompass seven of the 83 witnesses on the Government’s list. As
 8
     discussed below, a total of 44 witnesses – more than half of the Government’s 83
 9

10   witnesses, appear to pertain to third party crimes. By precluding this wholly

11
     irrelevant evidence, the Court stands to shorten this trial by two to three weeks.
12
     A.    Victim 6 Witnesses Remaining on the Government’s Witness List.
13

14         With regards to the 2012 Scottsdale murder of Crystal McMartin (named
15
     by the Government as “Victim 6”), the Government keeps on its witness list:
16

17         Lynn Nelson (McMartin) – Crystal McMartin’s mother (listed twice as Gvt.
18
           Witness 51 and 57);

19         Hugh Lockerby – Scottsdale Police Department (Gvt. Witness 46);
20
           Scott Carpenter – Scottsdale Police Department (Gvt. Witness 12); and
21

22         Brittany McMartin – Crystal McMartin’s sister (Gvt. Witness 50)
23
     Joseph Matthews’ murder of Crystal McMartin does not form the basis of any
24

25   count of the Indictment.
26
     B.    Victim 15 Witnesses Remaining on the Governnment’s Witness list.
27

28

29




                                             Page 4
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 5 of 21



 1           With regards to the 2012 death of Jasilias Wright (named by the
 2
     Government as “Victim 15” in the Superseding Indictment), the Government
 3

 4   keeps on its witness list:
 5
             Justin Berry – Louisiana State Police (Gvt. Witness 9);
 6

 7           Gustave Bethea – Louisiana State Police (Gvt. Witness 10); and
 8
             Chad Gremillion – Louisiana State Police (Gvt. Witness 34)
 9

10           The Government uses the prosecution of Adam Littleton as the basis for

11
     Counts Nineteen and Twenty.5 The Government also gives detail about Ms.
12

13
     Wright’s death in another portion of the Superseding Indictment:

14           In or around June 2015, Victim 15 was sold for sex, through the use of
15           Backpage ads, in Texas and Louisiana. These ads contained words and
             phrases such as "Thick Glass of Chocolate Milk Looking for a GoodTime! !
16
             ! " and "sexy certified freak" and contained pictures showing Victim 15 's
17           legs, shoulders and buttocks.
18
             On June 10, 2015, Victim 15 was forced into a vehicle with her trafficker,
19
             who was attempting to take her to Texas against her will. In an attempt to
20           escape, Victim 15 jumped out of the vehicle onto Interstate 10 and was
             killed after being hit by several vehicles at high speeds.6
21

22           These two women’s tragic deaths are in no way relevant to any element of
23
     any crime charged in the Superseding Indictment. Even if the Government could
24

25   show these murders had a scintilla of relevance to the Superseding Indictment,
26

27
     5   ECF Doc. 230 at 52.
28

29
     6   ECF Doc. 230 at 43.


                                              Page 5
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 6 of 21



 1   these facts would be far too incendiary to be admissible. To allow the
 2
     Government to present facts surrounding these third-party crimes at this already
 3

 4   complex trial also will create unnecessary distraction and use an inordinate
 5
     amount of precious trial time.
 6

 7                                    APPLICABLE LAW
 8
             Federal Rule of Evidence 402 prohibits the admission of evidence that is
 9

10
     not relevant. Evidence is relevant, if:

             (a) it has any tendency to make a fact more or less probable than it would
11

12           be without the evidence; and
13
             (b) the fact is of consequence in determining the action.
14

15           Even if evidence is relevant, it must be precluded if, “if its probative value

16
     is substantially outweighed by a danger of one or more of the following: unfair
17

     prejudice, confusing the issues, misleading the jury, undue delay, wasting time,
18

19   or needlessly presenting cumulative evidence.”7 If there exists any alternative
20
     evidence with same or greater probative value, but with lesser threat of unfairly
21

22   prejudicing defendant, as proffered evidence, court must discount probative
23
     value of originally proffered evidence and exclude it if its now-lesser probative
24

25   value is substantially outweighed by unfair prejudice to defendant. 8
26

27
     7   Fed. R. Evid. 403.
28
     8U.S. v. Ozsusamlar, 428 F.Supp.2d 161, 170 (S.D.N.Y. 2006), citing Old Chief v.
29
     United States, 519 U.S. 172, 182-83 (1997).

                                               Page 6
              Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 7 of 21



 1          THE EXPECTED TESTIMONY REGARDING THIRD-PARTY ACTS
 2
     I.       James Michael Matthews’ Murder of Crystal MacMartin.
 3

 4   A.     This 2012 Incident is Outside the Statute of Limitations and Does Not Pertain to
     a Single Count of the Indictment.
 5

 6            James Michael Matthews murdered Crystal MacMartin on June 12, 2012.
 7
     The Government brought its first indictment in this case on March 28, 2018. 9
 8

 9   Despite this event falling outside of the statute of limitations, the Government
10
     included details of Matthews’ crime in the superseding indictment:
11

12
              In or around June 2012, Victim 6 was sold for sex, through the use of
              Backpage ads in Arizona. Her traffickers utilized Backpage ads that did
13
              not offer a specific person but instead generally offered a woman with a
14            particularly type of hair color and build. On June 22, 2012, Victim 6 was
              dispatched to a customer who had responded to a Backpage ad featuring
15
              “Nadia,” who was described as a slender brunette woman. Upon arrival
16            at the location, Victim 6 was stabbed to death.10
17
              The Superseding Indictment’s description leaves out several critical
18

19   details:
20
              1.    Escort Services are legal in Scottsdale. The city even licenses them. 11
21

22

23

24

25

26
     9   ECF Doc. 1 at 1.
27
     10   ECF Doc. 230 at 41.
28

29
     11   Scottsdale Muni. Code 16-452 et. seq.


                                               Page 7
                Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 8 of 21



 1              2.     Ms. MacMartin filled out an employment application to work at the
 2              escort service.12 In that application, she noted she had worked as an escort
                in Las Vegas, before moving to Arizona. 13
 3

 4              3.    The Government can point to no evidence that shows she was forced
 5
                into working as an escort or “trafficked.”

 6
                4.     Ms. MacMartin’s significant other drove her to the appointment
 7              with Matthews – further underscoring that Ms. MacMartin worked as an
                escort voluntarily and did not hide what she did for a living. 14 Ms.
 8
                MacMartin’s significant other insisted that Ms. MacMartin did not have
 9              sex for money.15
10
                5.    The escort service did not use Ms. MacMartin in an ad. Rather, the
11
                service used generic ads that described different kinds of women (e.g.,
12              slender brunette, busty blonde).16
13
                6.    The Government offers no evidence to show that Ms. MacMartin
14              intended to anything other than provide escort services to Matthews. 17
15
     B.         Ms. MacMartin was an Escort, not a Prostitute.
16

17

18   12The police reports for this case were turned over by the Government, but not
19
     Bates-numbered. The relevant, redacted excerpts of the reports are included as
     Exhibit 2 to this Motion. Ex. 2 at 1-2.
20

21
     13   Id.

22   14   Id. at 3

          Id.
23   15

24
     16   Id. at 4-5.
25

26
     17 Scottsdale defines an escort as, “any person who is hired, or offered to hire, to
     accompany one or more other persons to social, business or entertainment
27
     gatherings, public or private, for compensation of any kind. A person is an
28   escort even if other services are provided to the patron, if such services are
     merely incidental to the escort services.” Scottsdale Muni. Code 16-453.
29




                                                 Page 8
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 9 of 21



 1           It is not clear what evidence the Government intends to present to show
 2
     that Ms. MacMartin arrived at Matthews’ apartment to do anything illegal. She
 3

 4   was dressed when she was found. There does not appear any evidence, such as
 5
     text messages, to show that she and Matthews had made arrangements to do
 6

 7   anything illegal.
 8
     C.     Investigators Found No Information Regarding Backpage Searches for Escorts or
 9   Prostitution-Related Activity was on Matthews’ Devices.
10
             A review of the Government’s disclosures shows no evidence tying
11

12   Backpage to Ms. MacMartin’s death. In fact, it is not clear how Matthews came
13
     across the escort service’s ad for “Nadia.” Matthews could have found a
14

15   “Nadia” ad through a simple Google search for the escort agency.

16
     D.      James Michael Matthews’ Guilty Plea and Sentence.
17
             Matthews’ case was hardly a “whodunit.” Matthews opened the door of
18

19   his apartment, covered in blood. As he stood in the entryway of this apartment,
20
     police could see evidence of a violent alteration. Near Matthews, police saw a
21

22   butcher knife covered in blood. The State, led by prosecutor Juan Martinez,
23
     pursed the death penalty. 18
24

25

26

27

28   18   A copy of the docket in State v. Matthews is attached to this Motion as Exhibit
29   3.


                                               Page 9
                 Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 10 of 21



 1               Matthews pled guilty to first degree murder on or about September 4,
 2
     2015.19 On November 4, 2015, Matthews was sentenced to life in prison. 20
 3

 4               The Government can offer no evidence that Backpage was in any way
 5
     involved with Matthews’ conduct. While the Government can point to generic
 6

 7   Backpage ads that depicted a woman who had similar physical traits to Ms.
 8
     MacMartin’s, the evidence is not clear that Matthews even contacted the escort
 9

10   agency via Backpage.

11
     II.         The Death of Jasilas Wright.
12
                 The facts of Littleton’s case can be summarized as:
13

14               On June 10, 2015, at 4:57 a.m., emergency operators were alerted to an
15               object, possibly a human body, lying in the center lane of westbound
                 Interstate 10. Louisiana State Police and the Jefferson Parish Sheriff's Office
16
                 (JPSO) found a trail of blood, body parts, sandals, a cellular phone,
17               clothing, a hair piece, and a watch from the Veterans on-ramp to the Power
                 exit. After analyzing the victim's fingerprints and cellular phone, the
18
                 police identified the body as nineteen-year-old Jasilas Wright. After
19               speaking to the victim's friends and family members and searching the
20               home of the victim's mother, Nedra Wright, defendant, Adam Littleton,
                 was identified as a suspect.
21

22               [Ms. Wright] had known defendant for less than a month. Defendant had
23
                 traveled to New Orleans from Texas on May 14, 2015, with Quinicsha
                 Johnson, a prostitute. While staying at the Monteleone Hotel, defendant
24
                 met the victim through her work as a dancer at Stiletto's, a Bourbon Street
25               strip club. Within a few days, the victim left New Orleans with defendant,
                 telling family members that she was going to dance in Texas with some
26

27
     19    Id.
28
     20
29         Id.


                                                  Page 10
     Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 11 of 21



 1   girls from her work. Defendant and the victim thereafter stayed in hotels
 2   in Ft. Worth, Dallas, Austin, and Grand Prairie, Texas. In the beginning of
     June, the victim and defendant drove back to New Orleans in a gray
     Camry belonging to defendant's brother, Michael Adams.
 3

 4

 5
     Upon their return to New Orleans, the victim and defendant stayed with
     the victim's mother, Ms. Wright, at her home . . . The victim's family
 6
     believed defendant was the victim's boyfriend. According to her family,
 7   when she returned home, the victim appeared to have lost weight; she told
     her grandmother, Carole Bernard, that she was not going to leave New
 8
     Orleans or her nine-month-old son again. After returning to New Orleans,
 9   the victim resumed working at Stiletto's. Defendant drove the victim to
10   and from work, and spent time with Ms. Wright while the victim worked.

11
     On the night of June 6, 2015, the victim went out with her friend from high
12   school, Demonyan Cooper, and spent the night with another man. Two
13
     days later on June 8, 2015, the victim and defendant went to Walmart's
     Woodforest bank where defendant opened a bank account and deposited
14   ten dollars. On the evening of June 9, 2015, the victim went to work.
15   While she worked, defendant met Journae King, a former dancer, on
     Bourbon Street, and they exchanged text messages until 2:40 a.m. the
16
     following morning of June 10, 2015. Defendant's cell phone records
17   revealed that he was in downtown New Orleans at 4:20 a.m., thereafter
18
     near Loyola Drive in Kenner from 5:00 a.m. to 5:05 a.m.

19
     On June 10, 2015, Ms. Wright realized that her daughter had not come
20   home from work, although both her and defendant's bags were still in the
     house. At approximately 11:00 a.m., Journae King called Ms. Wright
21
     asking if she had seen her daughter. After speaking with Ms. King, Ms.
22   Wright called Ms. Bernard, her mother and the victim's grandmother.
23   Meanwhile, defendant made phone calls to Ms. Johnson, Ms. Cooper, Ms.
     King, as well as his brother and sister, crying and telling them that the
24
     victim had jumped out of his car on the highway. Ms. Cooper went to Ms.
25   Bernard's house and put all phone calls from defendant on speakerphone
26
     in the presence of Ms. Bernard and officers from New Orleans Police
     Department (NOPD).
27

28   Cell phone records show defendant continued to drive west to Dallas,
     Texas arriving there between 9:45 and 10:15 p.m. at the apartment of
29
     Stephanie Walker, his brother, Michael Adams' girlfriend. After hearing


                                     Page 11
             Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 12 of 21



 1           defendant's story, Ms. Walker confirmed the details on the internet and
 2           called the Louisiana State Police from her workplace. On June 12, 2015,
             Ms. Walker spoke with Trooper First Class Gus Bethea at which point she
             reported to the trooper that she had overheard defendant telling Mr.
 3

 4           Adams that he could not call the police because he was scared that he was
 5
             responsible. According to Ms. Walker, defendant said he had forced the
             victim into the car and told her the only way she was going to get out was
 6
             if she jumped. Ms. Walker also overheard defendant say that he saw, in
 7           his rearview mirror, two cars run over the victim and that he stopped at
             the next exit to throw her belongings out of the car. Louisiana State Police
 8
             and JPSO deputies arrived in Dallas, searched the Camry, and interviewed
 9           Mr. Adams and Ms. Walker. The search of the vehicle revealed
10           defendant's bank statements from Bank of America and paperwork from
             victim's visit to Texas Health Resources center on May 23, 2015 at 2:00 a.m.
11
             for a cervical sprain.
12

13
             The coroner, Dr. Marianne Eserman, determined that the cause of the
             victim's death was multiple blunt force injuries, and based on law
14           enforcement reports, the manner of death was homicide. Louisiana State
15           Police obtained two arrest warrants for defendant: one for second degree
             kidnapping in Orleans Parish and another for second degree murder in
16
             Jefferson Parish. Defendant turned himself in to the police in Shreveport,
17           and he was escorted to Orleans Parish.21
18
     A.     Because Adam Littleton’s Murder Conviction Was Not a Unanimous Verdict, the
19
     Louisiana Court of Appeals Vacated and Remanded It.22
20
             In April 2020, the United States Supreme Court ruled that state criminal
21

22   jury verdicts for serious offenses must be unanimous.23 In light of that decision,
23

24

25
     21State v. Littleton, 285 So.3d 1181, 1188-89 (LA Ct. App. 2019) (conviction
26   reversed by State v. Littleton, 306 So.3d 558 (LA Ct. App. 5 Cir. 2020).
27   22
          State v. Littleton, 306 So.3d 558 (LA Ct. App. 5 Cir. 2020).
28
     23   Ramos v. Louisiana, ___ U.S. ____, 140 S.Ct. 1390 (2020).
29




                                                Page 12
                Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 13 of 21



 1   the Louisiana Court of Appeals remanded Littleton’s conviction in October 2020.
 2
     The case currently awaits a new trial date before a Louisiana trial court.24
 3

 4   B.    Conflicting Facts Regarding the Relationship Between Adam Littleton and Jasilas
 5
     Wright.

 6              At his trial, the State of Louisiana alleged that Littleton was Ms. Wright’s
 7
     pimp.25 From that allegation, the State of Louisiana also alleged that Littleton
 8

 9   kidnapped Ms. Wright and was taking her back to Texas to work further as a
10
     prostitute.26 The Orleans Parish District Attorney, however, declined to charge
11

12   Littleton with kidnapping. 27 According to the State of Louisiana, Ms. Wright
13
     jumped out of the car, while they travelled westbound on Interstate 10, rather
14

15   than continue to Texas with Littleton. 28

16

17

18

19
     24The current docket from the Littleton prosecution is attached to this Motion as
20
     Exhibit 4.
21
     25   Littleton, 285 So.3d at 1190.
22

23   26   Id. at 1195.
24
     27 Ken Daley, “Orleans Prosecutor Refuses Kidnapping Case in Jasilas Wright’s
25
     I-10 Death,” NOLA.com (online version of New Orleans Times Picayune),
26   August 12, 2015, available at
27
     https://www.nola.com/news/crime_police/article_ecf45df9-eb36-5ed5-9eb2-
     18db329ca388.html (last visited August 29, 2021).
28

29
     28   Id.


                                                 Page 13
            Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 14 of 21



 1          On information and belief, Littleton’s defense was that he and Ms. Wright
 2
     were dating and he was neither trafficking her nor kidnapping her. Without that
 3

 4   kidnapping felony, Littleton cannot be guilty of felony murder.
 5
            The spit verdict at trial shows that the State of Louisiana’s case was not a
 6

 7   slam dunk.
 8
     C.    It is not Clear What Evidence the Government Will Use to Show that Backpage
 9   Was in Any Way Involved in Ms. Wright’s Death.
10
            At some point Littleton likely will be retried. A second jury will have to
11

12   determine what happened in Littleton’s car that night.
13
            What is clear is that Backpage was in no way involved in Ms. Wright’s
14

15   death. Backpage did not introduce Littleton to Ms. Wright. Backpage did not

     encourage their relationship, whatever that may have been. Backpage did not
16

17

18
     make it in any way easier for Littleton and Ms. Wright to travel from New

19   Orleans to Dallas. Backpage did not force Ms. Wright into Littleton’s car.
20
     Backpage did not get into an argument with Ms. Wright. Backpage did not
21

22   either stop on I-10 to let her out of the car or prompt her to jump out of the car.
23
     III.   Other Third Party Crimes Witnesses on the Government’s Witness List.
24

25          The MacMartin and Wright cases are not isolated instances that could be
26
     chalked up to the Government overlooking them on its current witness list. The
27

28
     Defendants point to the following witnesses, with brief summaries:

29




                                             Page 14
     Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 15 of 21



 1   Yvonne Ambrose (Government Witness 4) is the mother of Desiree
 2   Robinson. Desiree Robinson was murdered by a prostitution john in 2016.
     Carrie Landau (Government Witness 43) investigated Ms. Robinson’s
     murder. The Defendants can find no link in the Superseding Indictment or
 3

 4   the Government’s disclosure that connects any Backpage ad to Ms.
 5
     Robinson’s murder.

 6
     Destinee Ortiz (Government Witness 58 and “Victim 5” in the Superseding
 7   Indictment) is associated with the ad listed in Count 2 of the Superseding
     Indictment. The Government lists Brian Griffen (Government Witness 35)
 8
     on its witness list, but he did not investigate the posting of the ad in Count
 9   2. Rather, according to the Government’s disclosures, Griffen only would
10   testify about his investigation of a cab driver, who was charged with
     statutory rape of Ms. Ortiz and another girl, who was staying in a hotel
11
     with the cab driver. Griffen even stated in his correspondence to the
12   Government’s case agents, “the case really didn’t have a ton to do with
13
     Backpage. In fact next to the motel where they were staying is an adult
     video store.” While the Government may be able to call Ortiz to testify
14
     about the ad in Count 2 in the indictment attributed to her, the rest of this
15   evidence is wholly unrelated to the Defendants’ conduct.
16
     Andrea Benson (Government Witness 8) is expected to testify about the
17   abuse she sustained from her pimp. None of her testimony relates to any
18   ad posted on Backpage.

     Megan Lundstrom (Government Witness 47) is expected to testify about
19

20   the abuse she sustained from her pimp. The Government also may seek
21
     testimony from her regarding a friend of hers, who also was a prostitute,
     who was killed by a pimp in Wyoming. None of this testimony relates to
22
     any ad posted on Backpage.
23
     Jordan Thurman (Government Witness 76) is expected to testify about her
24
     work as a prostitute starting when she was sixteen-years-old. She may
25   testify about being robbed at gunpoint and/or about being one of four
26   people working for a pimp. None of this testimony relates to any ad
     posted on Backpage.
27

28

29




                                      Page 15
           Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 16 of 21



 1         Chris Garcia (Government Witness 29) is the father of decedent Alexus
 2         Garcia. Colleen Shinn (Government Witness 71), retired Dallas PD who
           investigated murder case in 2015.
 3

 4         Christina Harrison (Government Witness 38), is the mother of decedent
 5
           Cynthia Worthy. Arshana Sanders (Government Witness 67), is the half-
           sister of Ms. Worthy. Detrick Mott (Government Witness 54), works for
 6
           the Detroit Police Department who investigated the Ms. Worthy’s murder
 7         in August 2015.
 8
           In addition to the MacMartin and Wright prosecutions, these eight
 9

10
     examples bring us to nineteen witnesses on the Government’s list who either

11   should be entirely precluded from testimony or severely curtailed in their
12
     testimony to focus only on the specific facts set forth in the counts of the
13

14   Superseding Indictment.
15
           The following witnesses also appear related only to instances of third-
16

17   party crimes that do not involve advertising on Backpage:
18
           Government Witness 5       Beck, Anya
19         Government Witness 6       Beck, Sara
20         Government Witness 13      Cervantes, Astrid
           Government Witness 14      Cervantes, Savannah
21
           Government Witness 19      Fasset, Byron
22         Government Witness 22      Figueroa, Naomi
           Government Witness 23      Frazier, Shaniqua
23
           Government Witness 24      Fritzke, Derek
24         Government Witness 26      Gallagher, Mike
25         Government Witness 27      Gallegos, Penelope
           Government Witness 28      Gaughan, Daniel
26
           Government Witness 30      Gavin, Donna
27         Government Witness 32      Gotjen, Deidre
28
           Government Witness 36      Guyer, William
           Government Witness 43      Landau, Carrie
29
           Government Witness 45      Leary, Brehanna


                                             Page 16
          Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 17 of 21



 1         Government Witness 55     Murray, Eric
 2         Government Witness 63     Pride, Kubiiki
           Government Witness 65     Rosseland, Jamie
           Government Witness 66     Russo, Michael
 3

 4         Government Witness 72     Smillie, Ella
 5
           Government Witness 73     Svendgard, Jessika
           Government Witness 74     Svendgard, Nacole
 6
           Government Witness 77     Toleston, Chanel
 7         Government Witness 78     Umperowicz, Thomas
 8
                                       ARGUMENT
 9

10
           This Court properly found in its prior orders that evidence surrounding

11
     homicides such as these are wholly inappropriate in this trial.
12
           Only the most pedestrian view of the MacMartin and Wright homicides
13

14   could prompt even speculation that they are relevant to any of the charges in this
15
     case. Both of these cases are textbook examples of irrelevant evidence.
16

17   Superseding Indictment charges the Defendants with promoting prostitution and
18
     money laundering. None of the Defendants, individually, are implicated in
19

20   either of these homicides.
21
           Evidence surrounding any third party crime creates considerable
22

23
     confusing diversions for the jury. Will they be asked to determine if any of the

24
     Defendants contributed to either of these women’s deaths? As to just the Mac
25
     Martin and Wright homicides, the seven witnesses pertaining to both of these
26

27   homicides will take three to four days of trial testimony – to what end?
28

29




                                            Page 17
           Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 18 of 21



 1         As to the two Backpage advertisements pertaining to Ms. Wright that
 2
     comprise Counts Nineteen and Twenty of the Superseding Indictment, the
 3

 4   Government can attempt to prove-up those Counts without delving into the facts
 5
     of Ms. Wright’s death. Any mention of her death and the following prosecution
 6

 7   of Adam Littleton, however, will cause a mistrial.
 8
           More than half of the Government’s listed witnesses have nothing to do
 9

10   with the posting of the ads at issue in the indictment. Yet, the Government

11
     demands of this Court, our jurors, the Defendants, and legion other interested
12

13
     people twelve weeks to put on irrelevant, cumulative, and incendiary evidence.

14         If the Court is uncomfortable precluding the testimony of all of the above
15
     witnesses before the trial begins, then the Defense would ask the Court to do two
16

17   things. First, preclude the Government from mentioning any of these third party
18
     crimes in its opening statement. Second, require to Government to proffer,
19

20   outside of the presence of the jury, what, exactly, it intends to elicit with each
21
     witness’ testimony.
22

23                                     CONCLUSION

24
           For the foregoing reasons, the Defendants ask this Court to preclude
25
     evidence of the deaths of Crystal MacMartin and Jasilas Wright.
26

27         RESPECTFULLY SUBMITTED this 31st day of August, 2021.
28
                                             s/Joy Bertrand
29
                                             Joy Bertrand


                                              Page 18
          Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 19 of 21



 1                                        Attorney for Defendant Vaught
 2

 3

 4   DATED: August 31, 2021         Respectfully submitted,
 5
                                    Thomas H. Bienert Jr.
 6                                  Whitney Z. Bernstein
                                    Bienert | Katzman PC
 7

 8
                                    By:          /s/ Thomas H. Bienert, Jr.
                                                        Thomas H. Bienert Jr.
 9                                         Attorneys for Defendant James Larkin
10

11   DATED: August 31, 2021         Gary S. Lincenberg
                                    Ariel A. Neuman
12
                                    Gopi K. Panchapakesan
13                                  Bird, Marella, Boxer, Wolpert, Nessim,
                                    Drooks, Lincenberg & Rhow, P.C.
14

15
                                    By:          /s/ Gary S. Lincenberg
                                                        Gary S. Lincenberg
16
                                           Attorneys for Defendant John Brunst
17

18   DATED: August 31, 2021         Paul J. Cambria
                                    Erin McCampbell
19
                                    Lipsitz Green Scime Cambria LLP
20
                                    By:          /s/ Paul J. Cambria
21
                                                        Paul J. Cambria
22                                         Attorneys for Defendant Michael Lacey
23

24
     DATED: August 31, 2021         Feder Law Office, P.A.

25                                  By:          /s/ Bruce S. Feder
26
                                                        Bruce S. Feder
                                           Attorney for Defendant Scott Spear
27

28

29




                                          Page 19
          Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 20 of 21



 1   DATED: August 31, 2021         The Law Office of David Eisenberg, PLC
 2
                                    By:         /s/ David Eisenberg
 3                                                     David Eisenberg
 4                                        Attorney for Defendant Andrew Padilla

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                          Page 20
           Case 2:18-cr-00422-SMB Document 1254 Filed 08/31/21 Page 21 of 21



 1                             CERTIFICATE OF SERVICE
 2
           On August 31, 2021, I, Joy Bertrand, attorney for the Defendant, filed the
 3

 4   foregoing with the Arizona District Court’s electronic filing system. Based on
 5
     my training and experience with electronic filing in the federal courts, it is my
 6

 7   understanding that a copy of this pleading will be electronically served upon
 8
     opposing counsel and co-defendants’ counsel, upon its submission to the Court.
 9

10
           Respectfully submitted this 31st day of August, 2021.

11

12
                                            s/Joy Bertrand
13
                                            Joy Bertrand
14                                          Attorney for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 21
